DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 22 January and the supplemental amendment received 01 February 2021.

The amendment received 22 January 2021 is not entered. The supplemental amendment received 01 February 2021 is entered.  The current claim status is follows.
Claims 1-3, 10, 14 and 15 are amended, claims 4-9, 11-13 and 16-20 are as originally presented.
In summary, claims 1-20 are pending in the application.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the supplemental amendment received 01 February 2021, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1-20 are hereby withdrawn and there being no remaining issues, claims 1-20 and the application are now in condition for allowance.

With regard to claim 1 claiming an ink data generation method implemented in a device including a position input sensor, for generating ink data including stroke objects that are vector data configured to reproduce paths formed by operating a pointer, the method comprising: selecting a transmission option or a recording option; responsive to selection of the transmission option, transmitting the stroke object, the metadata object, and the drawing style object in association with each otherto another device; and responsive to selection of the recording option, recording the stroke object, the metadata object, and the drawing style object in association with each other in a recording format are in total, a unique combination of features and are non-obvious over the art of record where the features added in the current amendment to all the independent claims (underlined text) define the invention over the prior art of record.

Claim 9, claiming a system, is of the same scope and features as claim 1 and thus, defines in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613